ACCEPTED
                                                                                          04-014-00494-CV
                                                                               FOURTH COURT OF APPEALS
                                                                                    SAN ANTONIO, TEXAS
                                                                                      4/17/2015 5:48:09 PM
                                                                                            KEITH HOTTLE
                                                                                                    CLERK

                               NO. 04-014-00494-CV

                                                                          FILED IN
                                                                   4th COURT OF APPEALS
                     IN THE FOURTH COURT OF APPEALS                 SAN ANTONIO, TEXAS
                            SAN ANTONIO, TEXAS                     4/17/2015 5:48:09 PM
                                                                     KEITH E. HOTTLE
                                                                           Clerk

           UNITED PARCEL SERVICE, INC. and ROLAND LEAL

                            Appellants/Cross-Appellees

                                           v.

     ROBERT SCOTT RANKIN, Individually; RACHELLE RANKIN,
   Individually and as Next Friend for AVERY RANKIN, a Minor; as Next
   Friend for KARA RANKIN, a Minor; and as Next Friend for SAMUEL
                             RANKIN, a Minor

                            Appellees/Cross-Appellants


      On Appeal from the 224th Judicial District Court, Bexar County, Texas
                   Honorable Cathy Stryker, Presiding Judge
                    Trial Court Cause No. 2011-CI-07922


 CROSS-APPELLANTS’ UNOPPOSED MOTION FOR LEAVE TO FILE
  REPLY TO CROSS-APPELLEES’ SURREPLY TO ARGUMENT IN
CROSS-APPELLANTS’ REPLY BRIEF THAT RULE 167.4(a) IS INVALID


TO THE HONORABLE COURT OF APPEALS:

      Cross-Appellants, Robert Scott Rankin, Rachelle Rankin, Avery Rankin, Kara

Rankin, and Samuel Rankin (the “Rankins”), by and through their undersigned

CROSS-APPELLANTS’ UNOPPOSED MOTION FOR LEAVE TO FILE REPLY TO CROSS-APPELLEES’ SURREPLY
TO ARGUMENT IN CROSS-APPELLANTS’ REPLY BRIEF THAT RULE 167.4(a) IS INVALID - Page 1 of 4
attorneys, hereby move the Court for an Order allowing them to file a Reply to Cross-

Appellees’ Surreply to Argument in Cross-Appellants’ Reply Brief That Rule

167.4(a) is Invalid, and in support thereof would respectfully show the Court the

following:

      The Court granted Cross-Appellees’ Motion for Leave to File Reply to New

Argument in Cross-Appellants’ Reply Brief That Rule 167.4(a) is Invalid on April 14,

2015. Cross-Appellants request that the Court allow them to file their Reply to

Cross-Appellees’ Surreply in that it will assist the Court by providing argument and

authority. Cross-Appellees are not opposed to Cross-Appellants’ Motion for Leave.

      WHEREFORE, Cross-Appellants pray that this Court grant them leave to file

their reply to Cross-Appellees’ Surreply to Argument in Cross-Appellants’ Reply

Brief That Rule 167.4(a) is Invalid, which is being electronically filed simultaneously

with this Motion, and for such other and further relief as the Court may deem to be

just and proper.




CROSS-APPELLANTS’ UNOPPOSED MOTION FOR LEAVE TO FILE REPLY TO CROSS-APPELLEES’ SURREPLY
TO ARGUMENT IN CROSS-APPELLANTS’ REPLY BRIEF THAT RULE 167.4(a) IS INVALID - Page 2 of 4
                                        Respectfully submitted,

                                        THE PERRIN LAW FIRM
                                        1910 Pacific Avenue, Suite 6050
                                        Dallas, Texas 75201
                                        Telephone: (214) 646-2004
                                        Facsimile: (214) 646-6117
                                        Email: dougperrin@perrinlaw.org
                                                markperrin@perrinlaw.org

                                        /s/J. Mark Perrin
                                        Doug Perrin
                                        State Bar No. 15796520
                                        J. Mark Perrin
                                        State Bar No. 24013313

                                        REESE GORDON MARKETOS LLP
                                        750 N. St. Paul Street, Suite 610
                                        Dallas, Texas 75201
                                        Telephone: (214) 382-9810
                                        Facsimile: (214) 501-0731
                                        Email: pete.marketos@rgmfirm.com
                                        Pete Marketos
                                        State Bar No. 24013101

                                        KEELING & DOWNES, P.C.
                                        1500 McGowen Street
                                        Houston, Texas 77004
                                        Telephone: (832) 214-9900
                                        Fax: (832) 214-9908
                                        Email: bck@keelingdownes.com
                                        Byron Keeling
                                        State Bar No. 11157980

                                        ATTORNEYS FOR
                                        CROSS-APPELLANTS


CROSS-APPELLANTS’ UNOPPOSED MOTION FOR LEAVE TO FILE REPLY TO CROSS-APPELLEES’ SURREPLY
TO ARGUMENT IN CROSS-APPELLANTS’ REPLY BRIEF THAT RULE 167.4(a) IS INVALID - Page 3 of 4
                       CERTIFICATE OF CONFERENCE

      I have conferred with counsel for Cross-Appellees about the merits of this
Motion and was advised that Cross-Appellees do not oppose the relief requested in
this Motion.

      Certified this 17th day of April, 2015.


                                                /s/J. Mark Perrin
                                                J. Mark Perrin

                          CERTIFICATE OF SERVICE

      This will certify that a true and correct copy of the above and foregoing
document was forwarded to all counsel of record in the above cause through the
Court’s electronic case filing system, on this the 17th day of April, 2015.

Ricardo Reyna
Audrey Haake
Brock, Person, Guerra, Reyna P.C.
17339 Redland Road
San Antonio, Texas 78247

W. Randall Bassett
Bradley Pratt
King & Spalding, LLP
1180 Peachtree Street, NE
Atlanta, Georgia 30309

H. Victor Thomas
King & Spalding, LLP
1100 Louisiana, Suite 4000
Houston, Texas 77002


                                                /s/J. Mark Perrin

CROSS-APPELLANTS’ UNOPPOSED MOTION FOR LEAVE TO FILE REPLY TO CROSS-APPELLEES’ SURREPLY
TO ARGUMENT IN CROSS-APPELLANTS’ REPLY BRIEF THAT RULE 167.4(a) IS INVALID - Page 4 of 4